Le Grand, C. J.,
delivered the opinion of this court.
The judgment in this case must be affirmed. The record *128does not exhibit, in any particular, any reason for reversal. The facts as shown are as follows: — At July term 1849, Samuel H. Beall, surviving obligee of Beall and Hodges, recovered a judgment in- the county court of Charles county against Daniel Jenifer for $212.06, interest and costs. On the 5th day of February 1852, Beall sued out an attachment upon this judgment; on the 16th of February, being the first day of the term of the circuit court, the sheriff, A. D. Smoot, made return of the writ, that he had “attached the rights and credits of Daniel Jenifer in the hands of John R. Robertson, to the amount of the debt, interest and costs.?’ Daniel Jenifer never appeared, nor was there any appearance entered for him. Robertson, garnishee, appeared, but put in no plea. Interrogatories were filed by the administrators of Beall, they having appeared after the death of their intestate. To these interrogatories Robertson, the garnishee, answered: “That he, as the sheriff of Charles county, had duly receipted for, for the purpose of collection, a list of fees due to Daniel Jenifer, as the register of wills of said county, and, at the time of the laying of the attachment aforesaid, there remained an amount due on said receipts; that is to say, on the one dated the 27th of February 1851, which, this respondent had not paid, accounted for and paid over to said Daniel Jenifer, of $381.87, exclusive of interest;” that “there was no assignment on said receipt at the time of the laying of the attachment.”
The record then states that the “defendant, garnishee as aforesaid, by his attorney, moved to quash the writ of attachment, and filed in court the following reasons, to wit.” No reasons were filed,, nor did the court ever act on the motion to quash made by the garnishee.
It then’appeared that James C. Jenifer, claimant, appeared and moved to quash the attachment, for the following reasons:
1st. Because said attachment was laid upon property in the custody of the law.
2nd. Because said attachment was laid upon the amount due to Daniel Jenifer, as register of Charles county, upon a list of fees due to him in his official capacity, which he had placed in the hands of John R. Robertson, as sheriff of Charles *129county, in his official capacity, to be collected and accounted for him by him.
The court overruled the motion to quash, made by Jenifer, the claimant, and entered up judgment. The “defendant'’ then prayed an appeal, which was allowed.
The person properly designable as defendant was Daniel Jenifer, and not Robertson, the garnishee, but the record shows the latter was considered as the defendant as well as the garnishee. If he be considered as defendant so far as this appeal is concerned, he has not shown any reason why the judgment should be reversed. He admits the possession of funds to the amount of the judgment of condemnation, and the debt of the plaintiff being established by the original judgment on which the attachment issued, and there being a total failure of evidence to show any interest in the claimant, the court below could not have acted otherwise than it did.
At the time of the issuing of the attachment neither Daniel Jenifer nor John B. Robertson were in office, their terms of service having expired. There was nothing in public policy which interdicted the levying of the attachment. Had the parties been in office the case might have been different. The defendant and garnishee being both out of office stood in the same relation to each other as any other creditors and debtors in the community, and of course liable to the same rales of law.

Judgment affirmed.